DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  system Claim 1 as the claim that represents the claimed invention for analysis  
Claim 1 recites:  
  (a) displays, on the display device, a map of a space where the vehicle moves, (b) accepts, from the input device, designation of a k- th point and a (k+1)-th point on the map corresponding to passing points of the vehicle, and
generates, in response to the acceptance, a composite statement which is a set of computer-interpretable statements and in which a movement permission condition concerning a path k connecting the k-th point and the (k+1)-th point is defined.
  The limitations from claim 1:
(a) displays, on the display device, a map of a space where the vehicle moves, (b) accepts, from the input device, designation of a k- th point and a (k+1)-th point on the map corresponding to passing points of the vehicle, and
 (c) generates, in response to the acceptance, a composite statement which is a set of computer-interpretable statements and in which a movement permission condition concerning a path k connecting the k-th point and the (k+1)-th point is defined.
which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of   accepting designation points on a map and generating composite statement.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The claim recites a computer system, including memory and processor. That is other than reciting, “by a processor”, nothing in the claim precludes the steps from being practically performed in the human mind. 
Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental process group. Thus claim 1 recites a mental process.
Claim 1 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
Displaying  a map of space where the vehicle moves is post solution activity.
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  In particular, the claims only recite the steps of:    displays, on the display device, a map of a space where the vehicle moves,  accepts, from the input device, designation of a k- th point and a (k+1)-th point on the map corresponding to passing points of the vehicle, and generates, in response to the acceptance, a composite statement which is a set of computer-interpretable statements and in which a movement permission condition concerning a path k connecting the k-th point and the (k+1)-th point is defined.
These steps of accepting designation points  on the map and generating a composite statement  amounts to mere data gathering, which is a form of insignificant extra-solution activity. And displaying a map of space is a post solution activity.

Therefore claim 1 is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the   “displaying” and “generating” are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in 
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an claim 1 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claims 2-19  inherit the deficiencies of the base claim 1  respectively and therefore are non-statutory by virtue of their dependency. 
Claim 20 is being rejected using the same rationale as claim 1.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663